Opinion by
Beaver, J.,
The per curiam opinion in Benzenhoefer’s Appeal, 154 Pa. 547, would practically meet the requirements of this case. We can consider only the regularity of the proceedings. With the facts of the ease we have nothing to do, much less can we consider the testimony taken under proceedings to lay out the road finally disposed of in Benzenhoefer’s Appeal, supra. The eighteenth section of the Act of June 13, 1836, P. L. 558, undoubtedly gave the court below jurisdiction of the application to vacate the private road previously laid out and opened under and in pursuance of its decree. The exceptional cases referred to in the proviso contained in section 22 do not cover this case. This is not a cartway nor is it a roadway or passage claimed by any person as a private right. The only question therefore in the case is whether or not the petition for the vacation of the road conforms to the requirements of section 23 of the act of 1836, supra, which is as follows: “Every application to vacate any road as aforesaid shall be in writing signed by the applicants. It shall set forth in a clear and distinct manner the situation and other circumstances of such road or highway or of the part thereof which the applicants may desire to have vacated as aforesaid.” This was an application for the vacation of the entire road. It was not necessary, therefore, to specify the portions to be vacated nor the particular reasons why the vacation of such portions was desired. The grounds upon which the petition was based were in the usual form, that the road was useless, inconvenient and burthensome. This sets forth the general *224condition of the road with sufficient clearness and the viewers having found this as a fact and that fact having been approved and their report confirmed by the court, we cannot consider the question of its correctness. The proceedings upon their face are regular, the requirements of the law have been fully met and the decree of the court below is therefore affirmed.